                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ANDRÉ TROMAIN LESTER,                       )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )              Case No. CIV-18-173-G
                                            )
RAYMOND BYRD et al.,                        )
                                            )
                      Defendants.           )

                                           ORDER

       On August 29, 2018, United States Magistrate Judge Shon T. Erwin issued a Report

and Recommendation in this matter and recommended that this action be dismissed without

prejudice. See Doc. 18. Although plaintiff André Tromain Lester was advised of his right

to object and of the consequences of his failure to do so, see id. at 2, no objection has been

filed within the allotted time.

       The Court has reviewed the record, and after doing so, concurs with Magistrate

Judge Erwin’s suggested disposition of this matter. The Clerk of the Court and Magistrate

Judge Erwin both told Lester that he needed to submit copies of certain papers to properly

effect service of process in accordance with Federal Rule of Civil Procedure 4: two copies

of the complaint [Doc. 1] per each defendant, two copies of Magistrate Judge Erwin's Order

Requiring Service and Special Report [Doc. 14] per each defendant, and one copy of his

Order Granting Leave to Proceed in Forma Pauperis [Doc. 7]. See Doc. 14 at 4. Lester

was further told that proof of service was his responsibility, see id., and that his “failure to

timely file proof of service could result in dismissal of the action.” Id. at 5.
       Lester has not produced the necessary papers or explained why he has not complied

with Magistrate Judge Erwin’s orders. Because Lester has disregarded his litigation

obligations and failed to prosecute this matter in a diligent manner, the Court

       (1) ADOPTS the Report and Recommendation [Doc. 18] filed on August 29, 2018;

and

       (2) DISMISSES this matter without prejudice. See Nasious v. Two Unknown

B.I.C.E. Agents, 492 F.3d 1158 (10th Cir. 2007).

       IT IS SO ORDERED this 12th day of October, 2018.




                                             2
